Citation Nr: 9909108	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-05 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a disability of the 
esophagus as secondary to duodenal ulcer disease.

2.  Entitlement to service connection for psoriasis of the 
feet on a direct basis and as secondary to service-connected 
duodenal ulcer disease.

3.  Entitlement to an increased evaluation for service-
connected duodenal ulcer disease, status post subtotal 
gastrectomy, currently evaluated as 20 percent disabling.

4.  Entitlement to a disability rating in excess of 30 
percent for service-connected bipolar affective disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1950 to 
July 1953.  In an August 1993 rating decision of the 
Montgomery, Alabama, regional office (RO), the issues of 
entitlement to service connection for psoriasis of the feet 
as secondary to service-connected duodenal ulcer disease and 
an increased evaluation for the veteran's service-connected 
duodenal ulcer disease were denied.  The notice of 
disagreement was received in September 1993.  The statement 
of the case was issued in November 1993.  The veteran's 
substantive appeal was received in November 1993.  

In a February 1994 rating action, service connection for a 
bipolar disorder was denied.  The notice of disagreement was 
received in March 1994.  The statement of the case was issued 
in September 1994.  The veteran's substantive appeal was 
received in September 1994.  By a rating action dated in 
August 1997, service connection was awarded for bipolar 
affective disorder, effective in September 1993.  A 30 
percent disability rating was assigned.  A supplemental 
statement of the case was promulgated in September 1997.  
That same month, the veteran filed a substantive appeal with 
regard to the issue of an increased evaluation for service-
connected bipolar affective disorder.

In an August 1997 rating action, the issue of service 
connection for a disability of the esophagus was denied.  The 
notice of disagreement was received in September 1997.  The 
statement of the case was issued in December 1997.  The 
veteran's substantive appeal was received in December 1997.  
In that same rating action, service connection for psoriasis 
on a direct basis was denied.  A supplemental statement of 
the case was issued in September 1997, and a substantive 
appeal was received later that month.

This matter was Remanded by the undersigned in March 1996 for 
the purpose of obtaining additional medical evidence and to 
afford due process to the veteran, and it has been returned 
to the Board of Veterans' Appeals (Board) for appellate 
review.

In view of the Board's finding that additional development is 
warranted, the issue of a rating in excess of 30 percent for 
bipolar affective disorder will be discussed in the Remand 
portion of this decision.

Finally, the Board notes that there appears to be an inferred 
claim for service connection for psoriasis of the feet as 
secondary to service-connected bipolar affective disorder.  
Specifically, in a September 1993 report of consultation, Dr. 
Billano indicated that the veteran suffered from plantar 
psoriasis, and that lithium was "known to induce 
psoriasis."  The RO has yet to address the issue of service 
connection for psoriasis of the feet as secondary to service-
connected bipolar affective disorder.  Nevertheless, as the 
issue of the veteran's entitlement to service connection for 
psoriasis of the feet as secondary to service-connected 
bipolar affective disorder is not inextricably intertwined 
with the current appeal, it is referred to the RO for the 
appropriate action.


FINDINGS OF FACT

1.  The veteran has been diagnosed as having an acute 
Mallory-Weiss tear.

2.  There is no competent medical evidence linking any 
disability of the veteran's esophagus which may now be 
present with his service-connected duodenal ulcer disease.

3.  The veteran's claim for service connection for a 
disability of the esophagus as secondary to service-connected 
duodenal ulcer disease is not plausible.

4.  The veteran has been diagnosed as having pustular 
psoriasis of the feet.

5.  There is no competent medical evidence linking the 
veteran's psoriasis of the feet to his military service or 
his service-connected duodenal ulcer disease.

6.  The veteran's claim for service connection for psoriasis 
of the feet on a direct basis and as secondary to service-
connected duodenal ulcer disease is not plausible.

7.  The veteran's claim for an increased evaluation for 
duodenal ulcer disease, status post subtotal gastrectomy, is 
plausible, and the RO has obtained sufficient evidence for an 
equitable disposition of his claim.

8.  The veteran's duodenal ulcer, status post subtotal 
gastrectomy, is manifested by symptoms productive of no more 
than moderate disability; the disability has also not caused 
symptoms of anemia, weight loss, or incapacitating episodes 
averaging 10 days or more.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
disability of the esophagus as secondary to duodenal ulcer 
disease is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for 
psoriasis of the feet on a direct basis and as secondary to 
duodenal ulcer disease is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

3.  The veteran has stated a well-grounded claim for an 
increased evaluation of duodenal ulcer disease, status post 
subtotal gastrectomy, and the Department has satisfied the 
duty to assist.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1998).

4.  The criteria for an evaluation in excess of 20 percent 
for duodenal ulcer disease, status post subtotal gastrectomy, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.111, 4.112, 4.114, 
Diagnostic Codes 7305 and 7308 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that the veteran received 
evaluations and treatment for complaints of epigastric pain.  
Testing revealed that the veteran suffered from an active 
duodenal ulcer.  There were no findings pertaining to a 
disability of the esophagus.  In fact, reports of 
gastrointestinal series examinations conducted in October 
1952, November 1952, December 1952, and March 1953 showed 
that the veteran's esophagus was normal.  On a Report of 
Medical Examination pending separation, the veteran's skin 
and feet were noted to be normal.  

In August 1953, the veteran filed a claim for service 
connection for a stomach ulcer.

The veteran was afforded a VA general medical examination in 
November 1953.  He complained of having an ulcer of the 
stomach.  He said that he experienced pain in the upper 
abdomen which could come on several times a day or last all 
day.  He stated that the pain was sometimes accompanied by 
vomiting.  He also indicated that he had had a rash on his 
feet and hands since service.  On examination, there was 
chronic epidermophytosis of the medial surface of the 
veteran's right foot and right forefinger.  There was 
tenderness of the epigastrium and right hypochondrium.  A 
gastrointestinal series revealed a normal examination of the 
upper gastrointestinal tract.  There was no evidence of ulcer 
or tumor.

Service connection for a duodenal ulcer was granted in 
December 1953.  However, as there were no current findings 
for a stomach ulcer, a noncompensable rating was assigned.

In a letter dated in August 1958, R. G. Cole, M.D., reported 
that he had been treating the veteran for complaints of 
epigastric pain and nausea since June 1953.  He said that he 
initially diagnosed the veteran as having acute 
gastroenteritis due the fact that physical examinations had 
been essentially negative.  Dr. Cole stated that a June 1958 
x-ray showed evidence of an active duodenal ulcer.  However, 
a gastrointestinal series showed a duodenal deformity without 
evidence of active ulcer.  

In November 1958, the veteran was afforded another VA general 
medical examination.  Notably, there were no abnormalities of 
the skin.  He gave a history of in service and post-service 
treatment for stomach pain.  He said that he was recently 
hospitalized because of epigastric pain.  Since his 
discharge, he stated that his appetite was exceedingly good, 
and that he was regaining the weight that he lost.  He 
weighed 144 pounds.  He complained of occasional nausea but 
rarely vomited.  A gastrointestinal series revealed that the 
esophagus and stomach were anatomically and functionally 
normal in appearance with no extrinsic pressure defects seen.  
The duodenal bulb filled out to a normal conical shape and 
showed no mucosal irregularity.  No duodenal tenderness was 
elicited.  The opinion was a normal upper gastrointestinal 
study.

A July 1959 discharge summary from the Birmingham VA Hospital 
(VAH) was associated with the claims folder.  The summary 
showed that the veteran received treatment for epigastric 
pain, and that he was diagnosed as having an active duodenal 
ulcer.  There was no evidence pertaining to his skin or 
esophagus.  Based on these findings, the veteran was awarded 
a 10 percent disability rating for his service-connected 
duodenal ulcer in September 1959.  

In September 1977, the veteran was admitted to the Community 
Hospital with complaints of persistent stomach pain that was 
not relieved by antacids.  He denied any melena, hematemesis, 
or hematochezia.  He denied any skin diseases.  He had normal 
skin turgor.  The veteran gave a history of moderate coffee 
consumption and heavy alcohol use.  His abdomen was soft, 
slightly rotund, and tender significantly to palpation of the 
epigastric region.  An upper gastrointestinal series revealed 
a significant deformity of the duodenal bulb and possible 
active duodenal ulcer disease.  The esophagus and stomach 
were normal.  It was also believed that the veteran could 
have had penetration or possible perforation.  Later that 
month, the veteran underwent a laparotomy with vagotomy and 
40 to 50 percent gastrectomy with Billroth II anastomosis.  

By a rating action dated in November 1977, a 40 percent 
disability rating was assigned for the veteran's service-
connected duodenal ulcer.

The veteran was afforded a VA gastrointestinal examination in 
September 1978.  He stated that he continued to experience 
frequent nausea, but that he did not have a history of 
vomiting.  His bowel movements were normal without any 
bleeding.  He said that he experienced recurrent stomach 
pain.  He indicated that he had a poor appetite.  He claimed 
a weight loss.  The veteran reported that he weighed 180 
pounds prior to his September 1977 surgery, and that he 
weighed 160 pounds after the surgery.  On examination, he 
weighed 155 pounds and stood 5 feet and 81/2 inches tall.  His 
abdomen was soft with no tenderness or abnormal masses noted.  
An upper gastrointestinal series showed the previous subtotal 
gastrectomy with Billroth II anastomosis.  There was no 
evidence of stricture formation or marginal ulceration.  The 
anastomosis appeared satisfactory and widely patent.  The 
diagnosis was duodenal ulcer disease, status post subtotal 
gastrectomy.

By a rating action dated in October 1978, the 40 percent 
disability rating assigned for service-connected duodenal 
ulcer disease, status post subtotal gastrectomy, was reduced 
to 20 percent.  The RO found that the veteran had made a good 
recovery from his gastrectomy.

A November 1978 discharge summary from Community Hospital was 
associated with the claims folder.  The veteran was admitted 
because of complaints of recurrent abdominal pain.  He also 
complained of nervousness and depression.  Skin turgor was 
normal.  The veteran's abdomen was soft and tender, mostly in 
the epigastrium.  There was no evidence of rebound tenderness 
or palpable masses.  His discharge diagnoses were irritable 
bowel syndrome, status post partial gastrectomy, and 
endogenous depression.

Treatment records from Community Hospital dated in November 
1980 show that the veteran was evaluated for complaints of 
epigastric pain.  His previous medical history was 
referenced.  The veteran's stool was positive for blood.  An 
upper gastrointestinal series revealed previous surgery but 
no other abnormalities.  However, a esophagogastrojejunoscopy 
showed a marginal ulcer.  The examiner noted that the 
veteran's prominent problem had to do with complaints of 
depression.  A follow-up for the marginal ulcer was 
recommended after the veteran's discharge.

In August 1982, the veteran filed a claim for an increased 
evaluation of his service-connected duodenal ulcer.  Since 
undergoing a partial gastrectomy, he stated that he suffered 
from problems with low blood sugar.  

A physician's statement dated in June 1982 was associated 
with the claims folder.  The veteran was reported to suffer 
from abdominal tenderness and anxiety.  Chest x-rays and 
chemistries were noted to be within normal limits.  The 
diagnoses were dumping syndrome and glucose intolerance.  The 
signature of the physician was illegible.

Medical records from the South Highlands Hospital dated in 
June 1982 show that the veteran was admitted with a 
multiplicity of complaints including a two (2) month history 
of anorexia and weight loss.  He said that he experienced 
several episodes of nervousness, diaphoresis, and generalized 
weakness, after eating sweets and occasionally after meals.  
Following a physical examination and clinical testing, the 
veteran was diagnosed as having dumping syndrome, glucose 
intolerance, status post Billroth II partial gastrectomy, and 
malabsorption.  However, noting that the veteran had a lesion 
on his penis, the examiner indicated that diabetes could also 
be the cause of the veteran's hypoglycemia.  There were no 
findings pertaining to the esophagus.  

Following his discharge from South Highlands Hospital, the 
veteran sought to refill his ulcer medications through the 
Birmingham VAH.  Of note, a June 1982 medical certificate 
indicated that the veteran had a bilateral palmar fungal 
lesion.

A February 1990 discharge summary from the Baptist Medical 
Centers shows that the veteran was admitted for complaints of 
vomiting blood.  He said that he had also noticed some red 
blood in his stool.  His history of peptic ulcer disease and 
a partial gastrectomy were noted.  The veteran admitted that 
he continued to drink heavily, even though he had been warned 
not to do so.  His abdomen was soft and tender mainly in the 
epigastrium.  Blood chemistries were unremarkable except for 
a mild elevation of the glucose.  An upper gastrointestinal 
endoscopy revealed acute erosive gastritis mainly in the 
small portion of the stomach and at the site of the 
anastomosis.  The diagnosis was gastrointestinal blood 
secondary to an acute erosive gastritis.  Again, there were 
no findings pertaining to the esophagus.

In June 1993, the veteran filed a claim for an increased 
evaluation of his service connected ulcer condition.  He 
added that he had recently been hospitalized for a torn 
muscle in his esophagus.  He asserted that this esophageal 
condition was caused by his ulcer.  The veteran also 
indicated that he wished to pursue a claim for service 
connection for psoriasis of the feet as secondary to his 
service-connected ulcer condition.

Treatment records from the Baptist Medical Centers dated in 
May 1993 were associated with the claims folder.  The veteran 
was reported to have been hospitalized at the Baptist Medical 
Center for intracranial bleeding several weeks earlier.  
Currently, he gave a history of nausea and vomiting for 
several days.  As there had been blood in his vomitus, 
further testing was recommended.  A esophagogastrojejunoscopy 
showed that proximal and mid portions of the esophagus were 
normal.  However, on approaching the distal end, there was 
evidence of some recent bleeding.  At the gastroesophageal 
junction, there was a large Mallory-Weiss tear, Type II.  
There was also evidence of some peptic esophagitis and 
neovascularization.  There was no evidence of any marginal 
ulcers or obstruction.  The conclusion was acute Mallory-
Weiss tear with recent bleed, peptic esophagitis, and status 
post partial gastrectomy.

Medical records from Norman W. Walton, M.D., dated from 
December 1982 to October 1992 show that the veteran received 
routine treatment for pustular psoriasis.  There were no 
findings pertaining to the veteran's duodenal ulcer.

By a rating action dated in August 1993, service connection 
for psoriasis due a service-connected ulcer condition was 
denied.  The RO found that there was no evidence that 
established an etiological relationship between psoriasis and 
ulcers.  The 20 percent disability rating for duodenal ulcer 
disease, status post subtotal gastrectomy, was continued.  
The RO determined that an increase in the severity of the 
veteran's duodenal ulcer had not been established.

Medical records from South Highlands Hospital, Community 
Hospital, the Baptist Medical Centers and Charles G. Fagan, 
M.D., dated from September 1977 to August 1993 were 
associated with the claims folder.  Those records show that 
the veteran received evaluations and treatment for, but not 
limited to, peptic ulcer disease, psychiatric problems, 
psoriasis, a Mallory-Weiss tear, and a cerebrovascular 
accident.  In May 1991, the veteran was seen for complaints 
of a worsening rash over his lower extremities.  This was 
noted to be secondary to psoriasis.  He was seen for similar 
complaints in July and November 1991.  A November 1991 
treatment note indicated that the veteran's psoriasis 
affected both feet.  There were no findings that related the 
veteran's psoriasis to his duodenal ulcer or treatment 
thereof.  In October 1992, the veteran was admitted to the 
Baptist Medical Centers with an intracranial hemorrhage.  At 
that time, he was noted to have hemochezia associated with 
bowel movements.  A colonoscopy revealed hemorrhoids.  
Finally, the aforementioned records documented a history of 
weight loss.  Significantly, a February 1990 treatment note 
indicated that the veteran weighed 156 pounds, that by July 
1990 he weighed 146 pounds, and that his weight was reported 
to be 140 pounds in February 1993.

The veteran was afforded a personal hearing before the 
undersigned in March 1994.  He asserted that his ulcer caused 
pain, weight loss, hypoglycemia, and diarrhea.  He reported 
that he had lost approximately 20 pounds since September 
1993.  He said that he weighed about 132 pounds.  He stated 
that his diarrhea forced him to go to the bathroom three (3) 
to four (4) times a day.  He also endorsed a loss of 
appetite.  The veteran maintained that he often became light-
headed and nauseated after eating, and that he had to rest 
after eating.  He added that he would also experience stomach 
pain that was similar to indigestion, and that he had blood 
in his stools.  He further argued that the tear in his 
esophagus was caused by his ulcer.  He said the tear was 
discovered in 1993 when he was examined for passing and 
vomiting blood.  The veteran contended that tear was caused 
by his vomiting, and that the vomiting was due to his ulcer.  
He could not recall as to whether recent blood testing had 
shown him to be anemic.

With regard to his psoriasis, the veteran stated that he had 
pustular psoriasis on both his feet.  He said that he was 
receiving Social Security disability benefits since 1990 
because his psoriasis did not respond to treatment.  When 
asked which disabilities were responsible for his receipt of 
Social Security benefits, he noted that he primarily alleged 
that his feet prevented him from working, but that he also 
mentioned his nervousness.  Rather than being directly 
related to his military service, he argued that his psoriasis 
was a residual of his ulcer condition.  He indicated that he 
was trying to get an opinion from his doctor that would 
support his allegation.  The undersigned informed the veteran 
that the record would be kept open for 30 days so that he 
could obtain and submit said opinion.

In March 1996, the matter was Remanded by the Board for 
additional development.  The Board determined that the 
veteran had raised the issue of service connection for a 
disability of the esophagus as secondary to his service-
connected duodenal ulcer disease, that said claim was 
inextricably intertwined the issue of an increased rating for 
duodenal ulcer disease, and that adjudication of the service 
connection issue was necessary prior to final resolution of 
the increased rating claim.  For similar reasons, the issue 
of service connection for psoriasis as secondary to service-
connected duodenal ulcer disease was held in abeyance.  After 
obtaining any additional medical records identified by the 
veteran, the RO was instructed to afford the veteran a VA 
gastroenterology examination.  The examination was to include 
blood testing for the presence of anemia.

In April 1996, the veteran submitted copies of the medical 
records that were considered in connection with his claim for 
disability benefits from the Social Security Administration.  
A portion of these records was duplicative of the evidence 
that was already contained in the claims folder.  However, in 
addition to this evidence, there were treatment records and 
examination reports from the veteran's employer.  These 
records show that the veteran was followed for duodenal ulcer 
disease.  There were no findings pertaining to a disability 
of the esophagus.  While there were references to the veteran 
having severe bilateral dermatitis/psoriasis of the legs and 
feet, and that the condition interfered with his ability to 
work, the etiology of the condition was not discussed.  

The records from the disability determination unit also 
included outpatient treatment records from the Western 
Comprehensive Mental Health Center and a February 1991 
examination report from Dr. Walton.  Notably, Dr. Walton 
stated that he had been seeing the veteran since September 
1982.  He said that the veteran suffered from pustular 
psoriasis which ran a chronic course with only a slim chance 
of significant remission.  He indicated that the veteran 
experienced severe pain upon walking, difficulty in wearing 
shoes, and inability to stand for long periods of time.  In 
this regard, Dr. Walton opined that the veteran was unable to 
carry out his occupational requirements.  There were no 
findings pertaining to the etiology of the veteran's 
psoriasis of the feet.

In a statement received in May 1996, the veteran asserted 
that his psoriasis had its onset during his military service.  
He noted that he complained of a skin condition of the feet 
and hands during his 1953 VA examination, that he had stated 
that the condition had its onset in service, and that he was 
diagnosed as having chronic epidermophytosis.

Medical records from the Baptist Medical Centers, John 
Langlow, M.D., and the Tuscaloosa VA Medical Center (VAMC) 
dated from September 1993 to October 1995 were associated 
with the claims folder.  Those records show that the veteran 
was treated for a bipolar affective disorder and alcohol 
dependence.  He was also noted to suffer from severe 
psoriasis of the feet and periodic epigastric discomfort.

A medical report from Ronald D. Agee, D.P.M., dated in June 
1996 indicated that he initially examined the veteran in 
August 1993.  He stated that the veteran had a past medical 
history of gastric ulcers, hypertension, heart disease, and 
non insulin dependent diabetes mellitus.  He said that the 
veteran was diagnosed as having chronic epidermophytosis in 
November 1953.  Dr. Agee added that the veteran currently 
suffered from pustular psoriasis that had been chronic for 
several years, and that he had received treatment for his 
psoriasis through the VA and a private dermatologist. 

Medical records from James F. Crenshaw, M.D., dated from 
August 1993 to August 1996 show that the veteran was followed 
for a heart condition and complaints of bilateral foot pain 
secondary to psoriasis.  Again, there were no findings 
relating the veteran's psoriasis of the feet to his military 
service or his service-connected duodenal ulcer disease.

In July 1996, the veteran was afforded a VA gastroenterology 
examination.  He denied shortness of breath, chest pain, 
palpitations, heart burn, and night dyspnea.  He stated that 
he had not experienced vomiting or dysphagia since he was 
diagnosed as having an esophageal ulcer in 1991.  He added 
that he had not really had any stomach pains since 1991.  He 
said that he only had fullness of the stomach if he overate.  
The veteran reported that his bowel movements were regular, 
and that there was no bleeding except for a minimal amount on 
the paper.  He said that he had not experienced recurrent 
hematemesis or melena in several years.  The veteran stated 
that he had lost 20 pounds over the past year, but that his 
weight loss had leveled-off since he started to take 
vitamins.  He said that he did not tolerate sweets well, and 
that he would have hypoglycemia and weakness whenever he ate 
sweets.  However, he indicated that he had been diagnosed 
previously as having diabetes mellitus.

On examination, the veteran weighed 134 pounds.  His abdomen 
was soft and nontender.  The examiner stated that the veteran 
did not seem to be anemic.  He had psoriasis of both feet.  A 
gastrointestinal series showed peristalsis throughout the 
esophagus which appeared morphologically normal.  Mild 
spontaneous gastroesophageal reflux was seen.  The 
gastrointestinal anatomy was consistent with a Billroth II 
operation.  Secondary to rapid gastric emptying, poor gastric 
coating was obtained.  However, the remainder of the stomach, 
afferent loop, and gastrojejunostomy site appeared 
unremarkable.  The pertinent diagnoses were status post 
resection of the stomach for duodenal ulcer, pustular 
psoriasis, and questionable diabetes.

By a rating action dated in August 1997, service connection 
for psoriasis of the feet and a disability of the esophagus 
was denied.  The RO found that the evidence of record did not 
show that the psoriasis of the veteran's feet was related to 
his duodenal ulcer disease.  Moreover, it was determined that 
there was no evidence that the psoriasis was incurred during 
his military service.  The veteran's claim for service 
connection for a disability of the esophagus was denied on 
the basis that there was no evidence that he had a chronic 
disability of the esophagus.  The RO also continued the 20 
percent disability rating assigned to the veteran's service-
connected duodenal ulcer.  

The veteran was afforded a personal hearing before the RO in 
March 1998.  He stated that he treated his ulcer with over-
the-counter medications.  He said that he would experience 
heart burn type symptoms every four (4) to five (5) weeks, 
and that he would treat this symptom with antacids.  He 
indicated that spicy food exacerbated his condition.  The 
veteran contended that the bacteria that had caused his 
duodenal ulcer was never treated properly, and that, despite 
his subtotal gastrectomy, the bacteria remained in his 
stomach.  In this respect, he argued that the bacteria 
eventually made its way to his esophagus where it caused an 
esophageal ulcer.  

With regard to his psoriasis of the feet, the veteran 
maintained that he was treated for chronic epidermitis of the 
right foot in service.  He said the condition was also 
referred to as jungle rot.  He indicated that he continued to 
suffer from a recurrent skin problem of the feet after his 
discharge.  He stated that the condition worsened in the 
early 1980s.  He remarked that his feet and hands became 
extremely sore, and that he was diagnosed as having 
psoriasis.  Although the diagnoses differed, the veteran 
asserted that the symptoms of his in-service skin condition 
were the same as the symptoms of his psoriasis.  He said that 
the symptoms just got worse over the years.  However, he 
could not recall whether his treating physician had ever 
related his psoriasis to his military service or any skin 
condition related thereto.

In July 1998, service connection for psoriasis of the feet 
and a disability of the esophagus was denied.  The hearing 
officer held that the veteran had failed to submit evidence 
that showed that his psoriasis of the feet was related to his 
service-connected duodenal ulcer or his military service.  A 
similar conclusion was made with respect to the veteran's 
claim for service connection for a disability of the 
esophagus.  The 20 percent disability rating for service-
connected duodenal ulcer disease was continued.

II.  Analysis

A.  Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection may 
also be established on a secondary basis for a disability 
which is shown to be proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  Establishing service connection on a secondary basis 
requires evidence sufficient to show that (1) a current 
disability exists and (2) the current disability was either 
(a) caused or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); See also Allen v. Brown, 7 
Vet. App. 439 (1995).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-263 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id. at 
495.  

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); See also Jones v. 
Brown, 7 Vet. App. 134, 137 (1994) (noting that a well-
grounded claim for secondary service connection requires 
medical evidence to render plausible a connection or 
relationship between the service-connected disorder and the 
new disorder).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court"), lay 
observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997).  

I.  Psoriasis of the Feet

Here, there is no medical evidence to establish a causal link 
between the veteran's military service and his currently 
diagnosed pustular psoriasis of the feet.  Similarly, there 
is no medical evidence that demonstrates that the veteran's 
current psoriasis is attributable to his service-connected 
duodenal ulcer disease.  The veteran has not offered any 
medical opinion that attributes his pustular psoriasis of the 
feet to his military service, or that demonstrates it was 
either caused or aggravated by his service-connected duodenal 
ulcer disease.  The veteran's opinion that his psoriasis is 
etiologically related to a skin condition that he was treated 
for in service or his service-connected duodenal ulcer does 
not meet this standard.  As indicated in Espiritu v. 
Derwinski, questions of medical diagnosis or causation 
require the expertise of a medical professional. 

The Board acknowledges that the veteran was diagnosed as 
having chronic epidermophytosis shortly after discharge, and 
that the veteran claims he was treated for epidermophytosis 
and/or jungle rot in service.  Nevertheless, the veteran has 
not submitted any medical evidence that the epidermophytosis 
noted in service was actually psoriasis.  The veteran 
testified that he could not recall that his dermatologist had 
ever linked his in-service and post-service treatment for 
epidermophytosis with his current diagnosis of pustular 
psoriasis.  

Even if the evidence fails to demonstrate the applicability 
of the chronicity provision of § 3.303(b), a VA claimant may 
still obtain the benefit of § 3.303(b) by providing evidence 
of continuity of symptomatology.  Even if such were shown, it 
would not necessarily follow that there is a relationship 
between any present disability and the continuity of 
symptomatology demonstrated.  Where, as in this case, the 
question involved requires medical expertise, a medical 
opinion is required to establish that the reported symptoms 
since service represented psoriasis as opposed to some other 
skin disability.  No such medical evidence has been submitted 
in this case.  See Savage v. Gober.

2.  Disability of the Esophagus

What is lacking under the Caluza/Jones test in the present 
case is medical evidence that any current disability of the 
veteran's esophagus is attributable to his service-connected 
duodenal ulcer.  The veteran has not offered any medical 
opinion that any currently existing esophageal disability was 
either caused or aggravated by his service-connected duodenal 
ulcer.  The veteran's opinion that he has a current  
esophageal problem which is etiologically related to his 
service-connected duodenal ulcer does not meet this standard.  
Again, questions of medical diagnosis or causation require 
the expertise of a medical professional.  See Espiritu.

B.  Increased Evaluation

The first inquiry must be whether the appellant has stated a 
well-grounded claim as required by 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is one that is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In the context of a claim 
for an increased evaluation of a condition adjudicated 
service connected, an assertion by a claimant that the 
condition has worsened is sufficient to state a plausible, 
well-grounded claim.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The appellant in the instant case has 
stated a well-grounded claim.  Moreover, as all evidence 
necessary to an equitable disposition of the veteran's claim 
was obtained by the RO, the VA has fulfilled its duty to 
assist.  38 U.S.C.A. § 5107(a); 38 C.F.R. §3.159 (1998).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, 
the VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.

38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342 and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

There are various postgastrectomy symptoms which may occur 
following anastomotic operations of the stomach.  When 
present, those occurring during or immediately after eating 
and known as the "dumping syndrome" are characterized by 
gastrointestinal complaints and generalized symptoms 
simulating hypoglycemia; those occurring from 1 to 3 hours 
after eating usually present definite manifestations of 
hypoglycemia.  38 C.F.R. § 4.111 (1998).

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  The use of the term 
"inability to gain weight" indicates that there has been a 
significant weight loss with inability to regain it despite 
appropriate therapy.  38 C.F.R. § 4.112 (1998).

The veteran's duodenal ulcer, status post subtotal 
gastrectomy, is currently evaluated as 20 percent disabling 
under Diagnostic Code 7308, postgastrectomy syndromes.  Under 
this code, a 20 percent rating may be assigned for mild 
symptoms: infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous mild 
manifestations.  A 40 percent rating may be assigned for 
moderate symptoms: less frequent episodes of epigastric 
disorders with characteristic mild circulatory symptoms after 
meals but with diarrhea and weight loss.

In this case, the veteran reported that his service-connected 
ulcer condition causes periodic stomach pains, that he 
occasionally experiences dizziness or weakness after meals, 
and that he suffers from diarrhea on a routine basis.  The 
veteran has also reported that he lost 20 pounds since 1993.  
The Board observes that a loss of 16 pounds was shown to have 
occurred between February 1990, when the veteran weighed 156 
pounds, and February 1993, when he weighed 140 pounds.  
However, since that time and with treatment of his esophageal 
tear, the medical evidence of record indicates that the 
veteran has not experienced any significant weight loss.  At 
his July 1996 VA gastrointestinal examination, the veteran 
weighed 134 pounds.  This is only a six (6) pound weight loss 
in three (3) years.  Furthermore, while he testified that he 
experiences diarrhea on a daily basis, medical records do not 
support this assertion.  Rather, he reported that his bowel 
movements were regular at his July 1996 examination. 

The veteran's duodenal ulcer, status post subtotal 
gastrectomy, could also be evaluated under Diagnostic Code 
7305, duodenal ulcer.  A rating of 20 percent contemplates 
symptoms productive of moderate disability, manifested by 
recurring episodes of severe symptoms two or three times per 
year averaging 10 ten days in duration, or with continuous 
moderate manifestations.  The next higher rating of 40 
percent contemplates a moderately severe disability with 
symptoms less than severe but with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.

Again, the veteran has complained of occasional indigestion 
accompanied by nausea, periodic stomach pains, diarrhea, and 
weight loss.  He noted that his symptoms of indigestion and 
nausea were often brought on by eating spicy foods, and that 
these symptoms were easily relieved by using antacids.  As 
referenced above, there is no evidence that the veteran's 
duodenal ulcer has caused weight loss.  He was also found not 
to seem anemic.  The evidence also fails to show that the 
veteran's duodenal ulcer has caused recurrent incapacitating 
episodes averaging 10 days in duration at least four or more 
times a year.  In this regard, the veteran recently testified 
that he experienced heart burn type symptoms every four (4) 
to five (5) weeks, and that the symptoms were treatable with 
antacids.  Even if these symptoms are attributable to service 
connected disability, they are not of sufficient severity to 
warrant the next higher rating.

Thus, after having considered all of the relevant evidence, 
the Board finds that the impairment resulting from the 
veteran's service-connected duodenal ulcer, status post 
subtotal gastrectomy, does not more clearly approximate the 
criteria for a 40 percent rating.  As none of the rating 
criteria for a 40 percent evaluation under Diagnostic Code 
7305 or 7308 have been presented, there appears to be no 
evidence to justify an increased evaluation.  

In deciding this claim, the undersigned is aware that while 
the underlying medical records pertaining to the veteran's 
receipt of Social Security benefits are of record, the file 
does not contain any available administrative decision, if 
such decision in fact exists.  The veteran has testified that 
the reason for his receipt of Social Security benefits in 
1990 was his nervous disorder and his foot disorder.  He did 
not mention that his stomach disorder was a factor in the 
decision to award him benefits.  Moreover, the veteran's 
claim for an increased rating was filed several years after 
his receipt of Social Security benefits.  In a claim for an 
increased disability rating, current evidence is more 
relevant than evidence pertaining to a disability in the 
past.  Taking notice of the fact that the veteran was in fact 
awarded Social Security benefits in the past, the undersigned 
finds that no useful purpose would be served by determining 
if an administrative decision exists and obtaining the 
decision.  This is especially so in view of the fact that the 
underlying medical records are contained in the claims 
folder.

Finally, in its 1996 Remand, the RO was told that the 
veteran's gastrointestinal examination was to include blood 
tests to determine if the veteran suffered from anemia.  The 
report of the July 1996 VA gastroenterology examination does 
not contain any findings that a blood examination was 
accomplished.  However, upon examination, the physician 
determined that the veteran did not seem to be anemic.  The 
examiner appears to have concluded that a blood examination 
was unnecessary to ascertain whether the veteran anemic.  As 
such, the Board finds that there is no need for an additional 
Remand for purposes of comporting with the earlier Remand.  
See Stegall v. West, 11 Vet. App. 268 (1998) (the Court held 
that a remand by the Board confers on the appellant, as a 
matter of law, the right to compliance with the remand 
orders, and imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand).


ORDER

Entitlement to service connection for psoriasis of the feet 
on a direct basis and as secondary to service-connected 
duodenal ulcer disease is denied.

Entitlement to service connection for a disability of the 
esophagus as secondary to service-connected duodenal ulcer 
disease is denied.  

Entitlement to an increased evaluation for service-connected 
duodenal ulcer disease, status post subtotal gastrectomy, is 
denied.



REMAND

In essence, the veteran contends that his service-connected 
bipolar affective disorder is worse than the current 
evaluation reflects.  

The regulations pertaining to ratings of psychiatric 
disabilities were revised effective November 7, 1996.  In the 
instant case, while the RO considered the revised regulations 
in evaluating the veteran's service-connected bipolar 
affective disorder, there is no indication that the criteria 
in effect prior to November 7, 1996 were considered.  The 
Court has held that where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Moreover, the Board notes that the Court recently 
held that in view of the effective date rule contained in 38 
U.S.C.A. § 5110(g), which prevents the application of a 
later, liberalizing law to a claim prior to the effective 
date of the liberalizing law, the Secretary's legal 
obligation to apply November 7, 1996, as the effective date 
of the revised regulations prevents the application, prior to 
that date, of the liberalizing law rule stated in Karnas.  
See Rhodan v. West, 12 Vet. App. 55 (1998).  Accordingly, the 
Court found that for any date prior to November 7, 1996, the 
VA could not apply the revised mental disorder rating 
schedule to a claim.

The veteran has reported that he was awarded Social Security 
benefits, in part because of his psychiatric disability.  
While the underlying medical records are available, the file 
does not contain any administrative decision.  This should be 
accomplished, and the veteran should be afforded a VA 
psychiatric examination which takes into consideration all 
available evidence of record.  The VA has a duty to assist 
the veteran in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.103(a) (1998).  In that regard, fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination, one which takes into 
account the record of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet.App. 121 (1991).  
Accordingly, the veteran should be afforded a contemporaneous 
VA psychiatric examination.

Further, although he has been previously examined for VA 
purposes, the importance of a new examination to ensure 
adequate clinical findings should be emphasized to the 
veteran.  The veteran should be advised that failure to 
report, without good cause, for an examination scheduled in 
connection with a claim for an increased rating, may result 
in denial of that claim.  38 C.F.R. § 3.655 (1998).

Finally, a VA examiner in July 1997 reported that the veteran 
had alcoholism as secondary to service connected psychiatric 
disability.  While rating action of August 1997 shows 
alcoholism as a disability due to willful misconduct, it does 
not appear that the veteran was notified of this decision or 
of his appellate rights.  This should be accomplished.

In view of the foregoing, and in order to evaluate the 
veteran's claim, the case is REMANDED to the RO for the 
following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his bipolar 
affective disorder since October 1995.  
After securing any necessary release(s), 
the RO should obtain these records.

2.  The RO should obtain from the Social 
Security Administration any 
administrative decision pertaining to the 
veteran's award of Social Security 
benefits in 1990.  (Note that the 
underlying medical records are already 
contained in the claims folder.)

3.  The RO should furnish the veteran 
with a Supplemental Statement of the Case 
concerning the denial of the inferred and 
inextricably intertwined claim of 
entitlement to service connection for 
alcoholism as secondary to service 
connected psychiatric disability.  He 
should also be notified of the need to 
file a substantive appeal if he wishes 
the Board to consider this issue.  

4.  The RO should schedule the veteran 
for a special VA psychiatric examination 
to determine the severity of his service-
connected psychiatric disability.  The 
veteran and his representative should be 
notified of the date, time and place of 
the examination in writing, and the RO 
should advise the veteran that, pursuant 
to federal regulations, failure to report 
for this examination, without good cause 
shown, may result in the denial of his 
claim for an increased rating.  A copy of 
this notification letters should be 
associated with the claims file.

5.  After the above records have been 
associated with the veteran's claims 
folder, the veteran should be afforded a 
VA psychiatric examination.  In 
conjunction with the examination, the 
examiner must review the claims folder.  
A copy of this Remand decision, the 
revised criteria for rating psychiatric 
disabilities and the criteria for rating 
psychiatric disabilities prior to 
November 7, 1996 should be provided to 
the examiner.  Such tests as the examiner 
deems necessary should be performed.  A 
recent employment history should be 
taken.

While a percentage rating must not be 
assigned by the examiner, the examiner 
must address each and every factor 
enumerated in the criteria under both old 
and new rating schedules.  This is to 
ensure that the decision to assign a 
particular rating may be fully justified, 
both to the veteran and to any reviewing 
authority.  In addition, the examiner 
must furnish a complete multiaxial 
evaluation of the anxiety neurosis, 
including a score on the GAF scale on 
axis V, along with an explanation of the 
significance of the assigned score.  The 
examiner should render an opinion as to 
the degree of industrial inadaptability 
due to the veteran's service-connected 
disability.  If employment is not 
feasible due solely to the service-
connected disability, the examiner should 
so state.  The examiner should discuss 
social impairment, as it affects 
industrial adaptability.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
If the examination is inadequate for any 
reason, the RO should return the 
examination report to the examining 
physician and request that all questions 
be answered and/or all criteria be 
evaluated.

7.  When the above developments have been 
completed, the RO should determine 
whether the prior regulations or the new 
regulations regarding the evaluation of 
psychiatric impairment are most favorable 
to the veteran.  Considering those most 
favorable, the RO should thereafter 
evaluate the veteran's psychiatric 
impairment and enter its decision.  In 
doing so, the RO should specifically cite 
the regulations and criteria regarding 
mental disorders that were in effect 
prior to November 1996.  The RO is 
reminded that rating under the revised 
criteria may not be made prior to the 
effective date of the regulation.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, to include the provisions of 38 
C.F.R. § 3.655 if appropriate.  
Consideration should also be given to the 
recent case of Fenderson v. West, No. 96-
947 (U.S. Vet. App. Jan. 20, 1999).  
Therein, the Court held that, with regard 
to initial ratings following the grant of 
service connection, separate ratings can 
be assigned for separate periods of time 
based on the facts found-a practice 
known as "staged" ratings.  The veteran 
and his representative should be given 
the opportunity to respond thereto.

The veteran need take no action until he is further informed.  
The purpose of this REMAND is to obtain additional medical 
information and to afford due process of law.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 
- 29 -


- 26 -


